Title: To Benjamin Franklin from William Hodgson, 22 February 1782
From: Hodgson, William
To: Franklin, Benjamin


Dear sir
London 22 feby 1782
I wrote you on the 15th Ultimo to which I beg to be referred— Since I am favored with yours of the 7 Jany enclosing a Bill for £10.10 by a Mr Wyld—this Bill was not honoured but understanding the drawer lived in Chesshire I caused him to be informed that if he did not provide for the Payment some way or other I must cause him to be arrested, this has produced me another Bill for same Sum which I hope will be paid when due.
I have deferred writing some Time having been in daily expectation of hearing again from you as intimated in your last in Reply to the sundry matters in my last Letters, the Prisoners are now so numerous that they take from 50 to £60 per week at 1 s. each & little extraordinaries— I am at this moment in advance about £150— Crediting you in Acc’t for the £150 recd of Mr Grand in January I cou’d not suffer the poor Men to be deprived of their allowance at this severe Season, you will therefore please to give directions to Mr Grand that I may be supplyed with what you have before judged proper to be expended on these Men—
I have nothing further worthy your Attention. Mr Laurens is pretty well recovered he did me the favor to dine with me yesterday. I am with great respect Dr sr Yours Sincerely
William Hodgson
 
Addressed: To / Benj. Franklin Esqr
